Citation Nr: 0412407	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  01-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs Regional Office which 
denied entitlement to a compensable disability rating for 
bilateral hearing loss and entitlement to service connection 
for a low back disability.  The veteran perfected an appeal 
as to this decision.  In August 2001, the rating for 
bilateral hearing loss was increased to 30 percent.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board in October 2003, at 
which time the Board denied a rating in excess of 30 percent 
for bilateral hearing loss and denied service connection for 
a low back disability.  The veteran appealed the Board's 
October 2003 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  As the result of a joint 
motion submitted by the parties, in a February 2004 order, 
the Court vacated the Board's October 2003 decision and 
remanded the case to the Board for readjudication consistent 
with the motion.  This will be discussed below.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

REMAND

Reason for remand

As discussed in the Introduction above, this case has been 
remanded by the Court for readjudication consistent with the 
joint motion filed in February 2004.  In the February 2004 
joint motion, the parties noted that in its October 2003 the 
Board acknowledged that the Social Security Administration 
(SSA) considered the veteran to be disabled for SSA purposes, 
but concluded that it need not obtain those SSA records 
because there was no indication that the records were 
relevant to the issues on appeal.  The Board cited Brock v. 
Brown, 10 Vet. App. 155, 162 (1997) and  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992) for the proposition 
that VA need not obtain records from the Social Security 
Administration unless the relevancy of the evidence is shown.  
The joint motion, however, referred to a report of contact 
[VA Form 119] dated in April 2002 wherein the veteran 
informed VA that he was receiving "SSI" (Supplemental 
Security Income) from SSA, and stated that the "disabilities 
which he believes prevents him from working are his hearing 
problem, tinnitus, [and] back problem."  Given the veteran's 
statement, the parties agreed that the SSA records could be 
relevant to the issues on appeal.  

It is clear from the above that SSA records must be obtained.  
The Board cannot do so itself, so this case is REMANDED to 
the Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran, 
including copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
All attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and the 
veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

2.  After undertaking any additional 
evidentiary development which it deems to 
be necessary, VBA should adjudicate the 
issues on appeal.  

If the benefits sought on appeal remain denied, in whole or 
in part, the veteran and his attorney should be provided a 
supplemental statement of the case, which reflects 
consideration of all additional evidence, and be given 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




